DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/22/2021.

Election/Restrictions
Claims 1, 126, 135 and 137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/368654 and 62/430613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above application fails to disclose the claimed presence of silver in the nanoparticles, therefore the claims will receive an effective filing date of 12/6/2016.




Response to Arguments
All of Applicants arguments filed 9/22/2021 have been filly considered.  
The declaration of Prabir K. Dutta under 37 CFR 1.132 filed 9/22/2021 is insufficient to overcome the rejections presented below.
In view of the filed amendments, the 112 rejection over claim 130, all 102 rejections and all 103 rejections except those over KR’509.
Applicant remarks that zeolite nanoparticles with an average diameter of from 10 nm to less than 100 nm exhibit improved antimicrobial properties as compared to other silver-based antimicrobials, including silver-containing micron sized zeolites. The declaration shows that the improved antimicrobial activity is the result of the smaller average particle size of the nanozeolites. As described in the Dutta Declaration, the interaction of nanozeolites having an average diameter within the claimed range with bacteria was evaluated by transmission electron microscopy (TEM).
Applicant’s remarks/arguments are not persuasive.  While Applicant remarks that the particle size is responsible for achieving an improved effect, Applicants have not properly compared the instant invention with the closest prior art.  The declaration states that 10-100nm worked better than micron sized particles, however, the exact particle size of comparative particles was not provided.  While the examiner was able to locate the particle size of the Zeomic (2-3 microns), the Examiner was unable to locate the particle sizes of the Agion and Silvershield.  Applicants are reminded that they bear the burden of explaining any preferred data. Furthermore, KR’509 teaches the preferred particle size of the zeolite to be 10-1000nm which embraces the entire claimed range and Applicants have not shown that 10-100nm is critical when compared to 101-1000nm.  The examiner would also like to note that the data provided discloses a single particle size of 31 +/-4nm and this single size is not representative of the entire claimed range of 10-100nm.
While Applicant remarks that KR’509 discloses a very broad range of 10nm to 50micrometers and fails to characterize the size of zeolite particles used in the examples, this is not persuasive as KR’509 teaches preferred particle sizes to be 10-1000nm which overlaps with the claimed ranges and overlapping ranges are prima facie obvious absent a showing that the claimed range is critical.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 106, 108, 111, 117, 121-123, 131, 134 and 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101229509, previously cited.
KR’509 discloses cosmetic compositions comprising zeolite which incorporate functional material in the zeolite pores (Abs).  KR’5098 teaches that the functional material contained in the zeolite pores is 
Regarding claim 108: KR’509 teaches that the preferred particle size of the zeolite used ranges from 10nm to 1000nm (pg. 4), which overlaps with the claimed average particle size of 10-100nm.
Regarding claim 111: KR’509 teaches that the antimicrobial material or sunscreen contained in the zeolite may be located in the zeolite pores for a long time while maintaining nano size. That is, the antimicrobial metal substance or sunscreen agent is present for a long time in the form of particles (quantum dots) of size limited to several nanometers in the zeolite pores., which reads on silver nanoparticles (Pg. 4).
Regarding claim 117: KR’509 teaches that when preparing the metal ion containing zeolite, ion exchange is performed.
Regarding claims 121-123: KR’509 teaches that the zeolite particles can comprise one or more metals ions such as silver, copper and zinc, therefore it would have been prima facie obvious to include zinc ions when preparing the metal-ion containing zeolite using the ion exchange process in addition to the silver as the use of combinations of metal ions is contemplated by the art.
KR’509 teaches that in order to analyze the antimicrobial activity of the composition, a cream of the invention was applied to a filter paper and placed in the medium containing the bacteria to be tested.  It was determined that the cosmetic was effective against Eumycetes , Escherichia coli , Pseudomonas aeruginosa , Staphylococcus aureus , Candida albicans  and Aspergillus flavus bacteria.  This process reads on “exposing the microbe to a composition comprising zeolite particles, wherein the microbe is bacteria and wherein the microbe is present on a surface,” as recited by instant claims 106, 131 and 134  As the process shows the composition to be effective at inhibiting bacterial, the amounts of silver used is considered to be used in an effective amount.  
Regarding the elected species of wall, while the art fails to specifically teach a wall, the art teaches the composition to be applied to medium containing the bacterial, this medium is expected to be present in a container of some sort and all sides of a container (including the bottom) are deemed to read on wall as the sides and bottom enclose the container and medium.


New Rejections
Claim Rejections - 35 USC § 103
Claims 106, 108, 111, 117, 118-119, 121-123, 131, 134 and 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101229509, as applied to claims 106, 108, 111, 117, 121-123, 131, 134 and 136 above, and further in view of Hagiwara (US 4,911,898) , previously cited.
As discussed above, KR’509 makes obvious the limitations of claims 106, 108, 111, 117, 121-123, 131, 134 and 136 and teaches that when preparing the metal ion containing zeolite, ion exchange is performed, however, KR’509 does not teach the silver ions to make up 50-100% of the ion exchange capacity as recited by instant claims 118-119.
Hagiwara discloses zeolite particles retaining silver, having antibacterial properties on their ion-exchangeable sites in an amount up to 41% (Abs).  While “amounts of up to 41%” are preferred by Hagiwara, Hagiwara teaches that “preferably the zeolite particles retain the metal ion in an amounts of less than 92%, more preferably 82%, particularly 70% of the ion exchange capacity,” which overlaps with the claimed 50-100%.  (Col. 4, lines 30-35). When the amount of metal ion is too large the bactericidal effect of the polymer article is poor.
Hagiwara teaches that the zeolite particles can retain one or more metals ions such as silver, copper and zinc  (Col. 2, lines 55-65 and Col. 7 lines 5-11).
Table 2 of Hagiwara exemplifies a particle having a size of 0.6µm (equivalent to 600nm)
In view of the teachings of the Hagiwara a skilled artisan would recognize the amount of silver occupying the ion exchange sites to be an variable optimizable through routine experimentation and would therefore have been motivated before the effective filing date of the claimed invention to optimize 
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). 
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

	
 Claims 106, 108, 111, 117, 121-123, 128-130, 131, 134, 136 and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101229509, as applied to claims 106, 108, 111, 117, 121-123, 131, 134 and 136 above, and further in view of Hanim (Applied Surface Science 360 (2016) 121–130) , previously cited.
As discussed above, KR’509 makes obvious the limitations of claims 106, 117-119, 121-123 and 131, however, KR’509 does not teach the zeolite nanoparticles to comprise a microbial targeting agent which comprises an amine group (a cationic group) , as recited by instant claims 128-130 and 153.
Hanim discloses amine-functionalized, silver-exchange zeolite and how to make these.  Hanim teaches that the functionalization of zeolite with APTES (reading on microbial targeting agent) improved antibacterial activity of the silver zeolite, depending on the concentration of silver ions and APTES used during modification (Abs).  Hanim teaches that ATPES was used because of its functional group –NH2, which promotes the attachment of negatively charged species, particularly bacterial cells (Pg. 122, Col. 1). Hanim teaches that the positively charged protonated amine groups grafted onto the zeolite surface (which occurs after silylation with APTEs, reading on APTES is covalently bonded to the zeolite), which altered the zeolite surface from negative to positive, which act as electrostatic absorbents of bacterial membranes that are negatively charged.  Hence, a high amounts of positively charged groups will leads 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KR’509 with those of Hanim.  One of skill in the art would have been motivated to functionalize the zeolite of KR’509 with APTES as taught by Hanim, as Hanim teaches that doing so provides an improved antibacterial agent.  One of skill in the art would have a reasonable expectation of success as both Hanim and KR’509 teaches zeolite and silver complexes for use as antibacterial agents.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613